Exhibit 10.20
 
Technology Development Agreement


Project name: Development of integrated platform for fan design and value test
 
Trustor: Wuhan Blower Co., Ltd.
(Party A)
 
R & D party: Huazhong University of Science and Technology
(Party B)


Signing location: Wuhan City, Hubei Province
Signing date: August 1st, 2006
Period of validity: June 1st 2006 to June 30th 2008


--------------------------------------------------------------------------------



As per the regulation in <Contract Law of People’s Republic Of China>, both
parties in the contract sign this contract regarding the project for the
development of an integrated platform for fan design and numerical value test
after negotiation.


I. Development content & scope & requirement:
 

1.  
Based on the existing lectotype software program, the data in the database is
input. The data in the database includes the existing fan weight (rolling and
sliding), starting torque (Actuator selection) and original no dimension point.
Additionally, the function of bidding part for fan selection (including
lectotype quotation list and successful bid scheme, etc.) is enlarged and
perfected.

   

2.  
Integrate the pneumatic calculation and structure strength from similar design
and variation design including critical speed calculation of the rotor, impeller
strength, rigidity calculation, rigidity calculation of casing, startup time,
GD2 calculation and finite element analysis, etc.

   

3.  
Second development of the connection between the fan and solid-work, and
establish the 3D model parameterization for fan components.

   

4.  
The commercial software (CFD) from fluent Company is used to simulate the
internal flow field of the fan and establish the value test platform of the fan
as well as realize the value and visualization of test. The verification of
static-blade adjustable axial fan model including effect and replacement of
every component and model performance determination and expansion was finished
in 2006. The geometric parameter of the dynamic blade and the static blade were
defined as well. At the same time, the analysis and optimization of blower
performance has been completed. For existing model machine in the factory at
present, CFD flow field analysis was performed to determine the correctness of
original model of the machine and modification opinion.

   

5.  
Study the effect of fan performance from various components and accumulate the
data as well as improve the technical content and level.

   

6.  
The value platform is used to develop the new product. The development of
single-stage high-speed blower (three-dimensional flow impeller) will be
emphasized in 2007. This type of blower is mainly used in the petrochemical
industry and sewage aeration treatment to shorten the R & D period and reduce
the design cost as well as increase the market competitive power.

   

7.  
To incubate talents for party A, the party A will select 3 persons to
participate in the R & D work every year. The technical center will provide the
special assignment for research. The application of value platform and setting
of boundary condition will be mastered within one year. They can solve any
issues of company in the product development.

   

8.  
Carry out the application research. The CFD technique is used to develop the new
type of blade and improve the fan efficiency as well as reduce the noise. The
party A is responsible for achievement transfer. For the detailed project, the
party A will provide the market demand and annual plan.



-2-

--------------------------------------------------------------------------------


 
II. Plan to be fulfilled, progress, deadline, location & form:
 

1.  
Wuhan Blower Co., Ltd. and Huazhong University of Science & Technology will
cooperate in the joint establishment of a fan research center to combine
production with teaching and research.

   

2.  
Central China Science & Technology University will finish the listed content in
2007-namely, develop an integrated platform for fan design and numerical value
test.

   

3.  
The platform for development to be used by the fan research institute is used
for new product development. The party A will provide the annual development
plan. Beside the development expense of this project, the party A will provide
1.5% of sales amount of new product annually as technical input.



III. Price, remuneration or operation fee as well as payment method:
 
The payment of 300,000 Yuan will be paid in 3 installments (including 150,000
Yuan for equipment purchasing):
 
100,000 Yuan shall be paid within 1 week after the contract comes into effect.
100,000 Yuan shall be paid prior to the end of February 2007.
100,000 Yuan shall be paid within 1 week after platform inspection and
acceptance is completed in 2007 (this expense shall be equal to 1.5% of sales
amount of products).


IV. Technical information & data confidentiality:
 
The party B cannot disclose the party A’s data and information to third party.


V. Acceptance criteria & mode:
 
The technical achievement finished by R & D reaches to the related qualification
to be agreed in this contract. The party A will organize the related technical
expert to review the technical achievement and provide the acceptance
certificate of the technical project.


VI. Achievement belongings:
 
The research results belong to both parties. Both parties are prohibited from
unilaterally transferring the research results to any third party. CFD software
application belongs to the fan research center.


VII. For any issued not involved herein, both parties will negotiate and
determine __________.

-3-

--------------------------------------------------------------------------------


 

 
Name
 
 
(Signature & stamp)
Trustor
(Party A)
Legal representative
 (entrusted
representative)
   
(Signature & stamp)
 
Contact person
   
(Signature & stamp)
         
Name
 
Huazhong University of Science &Technology
(Signature & stamp)
         
R & D party
(Party B)
Legal representative
(entrusted
representative)
 
/s/ Huang Ronghua
(Signature & stamp)
 
Contact person
 
Cai Zhaolin
(Signature & stamp)
         
Contact address
 
Energy & Dynamic Engineering Institute of Huazhong University of Science &
Technology
 
Bank of deposit
       
Account number
     


-4-

--------------------------------------------------------------------------------



Equipment list


Server
1 unit
20 Thousand Yuan
PC computer
3 units
30 Thousand Yuan
CFD software
 
100 Thousand Yuan

 
-5-

--------------------------------------------------------------------------------

